Citation Nr: 1729185	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.
This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied entitlement to service connection for neck pain.

In her August 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference. She subsequently withdrew her hearing request in March 2012.

The Board denied the claim of service connection for a neck disability in an April 2014 decision. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In July 2015, the Court set aside the Board's April 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2015 Joint Motion Remand(JMR) filed by counsel for the Veteran and VA.

In September 2015, the Board remanded this matter for further development in compliance with the Joint Motion.

The matter returned to the Board April 2016, where it was again remanded to afford the Veteran a VA examination in connection with her claim. The Veteran refused the examination that was scheduled several times by calling and cancelling. The claim has now returned to the Board for a decision based on the evidence in the file. 

The Board notes that claims of service connection for tinnitus, numbness of the lower extremities, and migraine headaches were remanded by the Board in July 2015 for further development. These matters have not yet been returned to the Board for further adjudication and will not be addressed at this time.


FINDING OF FACT 

Although the Veteran was treated for neck pain in service, and has asserted continuing neck pain, there is no competent, credible, and probative evidence indicating that she has a current neck or cervical spine disability underlying such complaints.


CONCLUSION OF LAW

The criteria for service connection for a neck disability, to include as secondary to hypertension, are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claim was remanded to afford the Veteran an opportunity to receive a VA examination based on her claims of continuous symptomology with her neck. The Veteran had also asserted the claim that her neck problems were related to her service-connected hypertension which triggers VA duty to assist. See, e.g., Velez v. West, 11 Vet.App. 148, 157 (1998). However here, since the most recent remand, the Veteran was afforded several opportunities to receive the exam and the Veteran continuously cancelled. While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). The Veteran was scheduled for examinations. Her failure to report for the examinations has frustrated the Board's efforts to obtain additional evidence with which to decide the claims. Moreover, neither the Veteran nor her representative provided good cause for the Veteran's failure to report for the examinations. As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed. See Stegall v. West, 11 Vet. App. 268 (1998). As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability; compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for neck disability, to include as secondary to service-connected hypertension.

The Board has considered all the relevant evidence to this claim in the case file including the Veteran's lay statements discussing the symptoms she is experiencing with her neck. However, while the Veteran is competent to report her own symptoms, such as pain, the Board emphasizes that that, pain, in and of itself, is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). There must be a current diagnosed disability due to disease or injury for entitlement to compensation benefits. Id. A current disability is one shown near or after the current claim for benefits. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). Here, there is little competent and probative evidence throughout the appeal period that the Veteran has a current neck disability. In fact, the most recently received medical records in the claims file from Scott & White medical center received from the Veteran's representative repeatedly document no neck pain and describe the Veteran's neck as supple with a normal range of motion.  

The Veteran originally claimed that she had been experiencing neck pain since prior to leaving service in 1978 due to a fall in service. However, throughout the rest of the medical documents within the claims file, there is little to no reference to the neck or any disability of the neck, although the Veteran has consistently seen physicians throughout the appellate period for her other disabilities such as her hypertension. There is no clinical diagnosis for a neck disability.

From a secondary standpoint, again a medical opinion to see if the Veteran had a current neck disability and to see if it is at all aggravated or caused by her service-connected hypertension was not able to be achieved because the Veteran cancelled her examination. The only mention of the neck in the VA examinations is in the Veteran's 2014 examination for headaches which the Veteran indicated that tension in her neck was one of her typical head pains. Unfortunately, this is not a diagnosis of a current disability due to disease or injury, and the Veteran's headaches are not a service-connected disability for the neck disability to be secondary to them. 

The Board acknowledges that the Veteran's lay statements of neck pain sporadically throughout her various records. However, the Veteran is not competent to diagnose herself with a neck or cervical spine disability manifested by neck pain upon which to predicate an award of compensation. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose a neck disability. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because a neck (or cervical spine) disability manifested by pain is not diagnosed by readily identifiable features, it is not something a layperson is competent to identify. The Veteran is not competent to support the current disability element of her claim on the basis of her own lay assertions.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). In considering all the evidence in the claims file and the lack of examination the Veteran has not met her evidentiary burden. As there is no diagnosed current disability there can be no entitlement to service connection on a direct or secondary basis.

As there is no established current disability, there is no need to discuss the additional prongs for a direct or secondary service connection compensation claim as the fundamental requirement for both is a current disability. 

In conclusion, as the Veteran is not shown by the probative evidence of record to have a current neck or cervical disability, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection for a neck or cervical disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 
ORDER

Entitlement to service connection for a neck disability, to include as secondary to service-connected hypertension, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


